Citation Nr: 1217301	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-23 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from   March 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for a low back disorder has been raised by the record in an April 2010 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to a TDIU rating addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is as likely as not causally related to active service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations on that matter.  

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

Service treatment records are void of findings or diagnoses of tinnitus.  The Veteran's DD Form 214 reflects that during active duty, his military occupational specialty (MOS) was Light Weapons Infantryman.  Service personnel records showed that his duty assignments during service included Rifleman, Assistant Gunner, and Operations Sergeant.

The Veteran filed a claim for entitlement to service connection for tinnitus in April 2007, asserting that his current condition was from his time in service.

Post-service VA treatment records dated from 2006 to 2008 to showed complaints and findings of tinnitus with cerumen obstruction of the ear canals.  In January 2007, tinnitus was noted to improve with cerumen removal. 

In a February 2008 VA audio examination report, the Veteran complained of having constant, bilateral tinnitus since 1971.  He related his tinnitus to in-service noise exposure.  He reported in-service exposure to small arms fire, artillery, rockets, and mortar fire and denied use of hearing protection while in military service.  He acknowledged post-service occupational exposure as working as a carpenter form 1970 to 1988 with no hearing protection.  He denied recreational noise exposure after service.  The Veteran indicated that he first reported tinnitus to VA treatment providers in January 2007.  The examiner opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of his military noise exposure.  His rationale was that the Veteran was exposed to significant noise exposure in his civilian occupation without the use of hearing protection and that the Veteran did not report tinnitus to medical personnel until January 2007, which was more than 35 years since military separation. 

During his March 2012 Board hearing, the Veteran again asserted that he has suffered from constant, bilateral tinnitus since right after service as well as related his tinnitus to in-service noise exposure.

As an initial matter, the Board notes that the post-service VA treatment records and the March 2008 VA audio examination results did reflect findings of tinnitus.  Tinnitus is subjective and the type of condition to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).   Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to tinnitus.  Shedden element (2) is satisfied as to this claim.  

A finding of a nexus between the Veteran's current tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).  

The February 2008 VA audiologist opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of his military noise exposure, noting that the Veteran was exposed to significant noise exposure in his civilian occupation without the use of hearing protection and did not report tinnitus to medical personnel until more than 35 years since military separation.  However, he did not discuss or consider the Veteran's credible lay assertions concerning onset or continuity of his claimed tinnitus.  As such, the Board finds that the February 2008 VA audiologist's opinion is not adequate for the purpose of basing a decision as the examiner failed to discuss the Veteran's previous competent statements of in-service noise exposure and tinnitus as well as continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  The Board must also find that the February 2008 VA medical opinion is of diminished probative value.  

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

The Board again observes that tinnitus is subjective and the type of condition to which lay testimony is competent.    His assertions concerning continuity of tinnitus symptomatology since service to be consistent and credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  It is also facially plausible that the Veteran has suffered from tinnitus since his conceded noise exposure during active service.  The Board further finds the Veteran's testimony during his March 2012 hearing concerning in-service noise exposure and tinnitus as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In view of the totality of the evidence, including the Veteran's documented in-service duty assignments, the conceded in-service noise exposure, current findings of tinnitus, the diminished probative value of the February 2008 VA examination report of record, and the credible lay assertions of record, the Board finds that tinnitus is as likely as not causally related to noise exposure during active service. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds it is as likely as not that the Veteran's tinnitus is related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to a TDIU rating is warranted.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  The Veteran's service-connected disabilities are currently rated as follows: diabetes mellitus (rated as 20 percent disabling); PTSD (rated as 50 percent disabling); diabetic neuropathy of the right lower extremity (rated as 30 percent disabling); and diabetic neuropathy of the left lower extremity (rated as 30 percent disabling).  The combined rating was 80 percent, effective April 9, 2010.  The Board further notes that entitlement to service connection for tinnitus has been granted in the above decision, as such the RO must also consider that disability as well as the assigned rating for that disability.

In written statements of record and during his March 2012 hearing, the Veteran has asserted that he is unable to work due to his service-connected disabilities.  He has indicated that he was a self-employed carpenter until from 1970 to 1990 and has not worked in at least five years.  Once he stopped finding carpentry jobs, he commented that he filed a compensation claim and had not tried to obtain any other employment.  

Multiple VA examination reports dated in July 2008 contained findings pertinent to the Veteran's claim for a TDIU rating.  In a July 2008 VA diabetes mellitus examination report, the examiner found that diabetes mellitus would not affect the Veteran's ability to obtain and maintain gainful employment.  A similar finding was made with respect to his hypertension.  In a July 2008 VA peripheral nerves examination report, the examiner concluded that peripheral neuropathy would affect the Veteran's ability to perform physical labor but would not prevent more sedentary occupations.  In a July 2008 VA PTSD examination report, the examiner noted the Veteran's statements that he stopped working when he couldn't find carpentry jobs and started a compensation claim.  He opined that the Veteran's unemployment was not due to the effects of his mental disorder.

In a September 2008 statement, the Veteran's private physician (M. G., M. D.) indicated that he was totally disabled.  The Veteran also submitted September 2008 lay statements from his mother and brother that detailed their observations of his current functional impairment related to his service-connected disabilities.  On an August 2009 form, this same physician indicated that the Veteran suffered from severe low back pain as well as extremity neuropathy and was not capable of doing any other work.  On an additional August 2009 form, a VA physician indicated that the Veteran suffered from uncontrolled PTSD and was not capable of doing any other work.

Given the evidence of record demonstrating that the Veteran is currently not working and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation. 

Finally, the claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Birmingham, Alabama; however, the claims file only contains VA treatment records dated up to July 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected PTSD, diabetes, tinnitus, and lower extremity disabilities from the Birmingham VAMC for the period from July 2009 to the present.

All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  The AMC should arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disabilities. The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner. The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disabilities, the September 2008 and August 2009 statements from the Veteran's private physician (M. G., M. D.), the August 2009 form from his treating VA physician, and the findings of the VA examiners in the July 2008, September 2008, and June 2010 VA examination reports.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the March 2011 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


